DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 20110157976) in view of Lee (US 20160033984), Kadner (US 20070216395) and Applicant’s admitted prior art (AAPA).
As to claim 16, Kuriayma’s figure 1 shows a voltage generation circuit having a voltage regulator (10). Figure 1 fails to show that the voltage regulator 10 comprises a comparison device.  However, Lee’s figures 1 and 5 shows similar a voltage regulator circuit having comparison device 500 and 600 to protect the voltage regulator from over and under voltage condition.  Therefore, it would have been obvious to one having ordinary skill in the art to use Lee’s voltage regulator for Kuriayama’s voltage regulator 10 for the purpose of providing more precise regulated voltage.  Therefore, the modified Kuriyama’s figure 1 shows a circuit, which is a comparison device, for monitoring a supply voltage for an electronic device, comprising: a first reference voltage source (Vref1 or Lee’s Vref) to generate a first reference voltage; a voltage regulator (Lee’s 100-300) to regulate the supply voltage, the first reference voltage serving as a reference for the voltage regulator and the output voltage (Well or Lee’s OUT) of 
 
As to claim 17, the modified Kuriayama’s figure 1 shows that the supply voltage is a VDD5 supply voltage. 
As to claim 18, the modified Kuriayama’s figure 1 shows that the comparator is configured to output an error signal when the output voltage is above the second reference voltage. 
As to claim 19, the modified Kuriayama’s figure 1 shows that the comparator is configured to output an error signal when the output voltage is below the second reference voltage.
As to claim 20, the modified Kuriayama’s figure 1 shows that the comparison device is an application-specific integrated circuit (see the abstract).

As to claim 22, the modified Kuriayama’s figure 1 shows that the second reference voltage source and the comparator are part of the comparison device. 
As to claim 23, the modified Kuriyama’s figure 1 shows that the second reference voltage source includes the integrated test circuit to check the second reference voltage.
As to claim 24, the modified Kuriyama’s figure 1 shows that the test circuit is an integrated test circuit for a built-in self-test. 
Claims 25-29 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842